Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 13 September 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 35.
My dear wife.
Ghent 13. September 1814

Your Letters of 13 and 15 August, which I received both together on Saturday last have fully ascertained that the Post directly between this place and St: Petersburg, passes from somewhere only once a week—By the manner also in which you receive my Letters, two at a time, though I have sent them regularly to the Post-Office here, every Tuesday and Friday, it is proved that those of the latter day only go through without any stoppage on the way and that you receive them the 22d: day from their date. I have never received any of your’s that came direct, sooner than the 26th: day. but of those that you sent by the way of Amsterdam, I got some on the 23d: day. I last week made a new attempt to give you de mes nouvelles, twice in the week, by enclosing the Tuesday’s Letter to Messrs: Willink at Amsterdam, and by sending the Friday’s Letter direct; and I shall repeat the same experiment the present week.
I cannot yet revoke the advice to you, not to direct any more Letters to me here; we are still in precisely the same predicament as when I wrote you last—We have no reply to the Note we sent on Friday, so I suppose they mean to give us another Dissertation of sixteen pages...and I am now not without suspicions that it will be like the last, giving up in one sentence what they adhere to in another; scolding like an old woman; (pardon me, dear Louisa, you know our bargain is that you will always be young, to me) insulting in one paragraph and complaisant in another, and as to every thing in the shape of argument “battant la campagne.”
Never was any thing more explicit than their conference with us, the day that Lord Castlereagh was here, and their Note dated on the same day—“Will you or will you not” was the word—Never was any thing more explicit than our answer “We will not,” and off we sent Mr Dallas—If there had been any thing in them like fair dealing, they ought to have dismissed us the next day—The second day after, Mr Goulburn told Mr Bayard that we should have their reply without delay, and they should have no occasion to consult their Government—Four days later they sent Mr Baker to tell us they had thought best upon Reflection, to send a Messenger to London—Eleven days after our Note had been sent, came their reply, such as I have described it, abandoning and at the same time adhering to the terms which we had rejected with disdain; with a conclusion asking if we choose to take it upon ourselves to break off. We have rejoined, that we do not wish to break off, but we say no, to their terms, without which they began by telling us that they would break off—As they have been five days deliberating upon what they shall now say, I conclude that they will finally give us the Ball back again, and still contrive to make delay—For we have no reason to hope they will retreat an inch from their ground, and we shall never concede one of Mr Hynam’s measures, the thirty-six thousand the part of an inch of it to them.
We have sent them an invitation to dinner next Thursday, which they have all accepted—We wished to shew this mark of attention particularly to Mrs Goulburn, who was not present at the former dinner we gave them; and we were also desirous of having them and the Intendant’s family together, as we have dined with them at the Intendant’s—We are likely however to be disappointed in the last part of our project, as we have learnt since the invitations were sent, that the Intendant’s family will be engaged that day at a wedding-party, among their Relations—Mr Goulburn has a brother lately arrived, who yesterday left his Card, as attached to the Mission—We immediately afterwards sent him an invitation. If they should send us their Note, closing the Negotiation, before the Thursday’s dinner, we shall feel on all sides a little awkward at it—That they as well as we expected to have been gone before this day, we have good reason to know. The delay since our first answer has been according to all appearances an after-thought of their Government, unexpected to themselves. I say all this to you, chiefly for the purpose of shewing you as precisely as it is seen by myself, the prospect, with regard to the time of my departure—If the British Government intend to make delay, it is in their power—By their proceedings for the last fortnight we are warranted in suspecting that they do intend delay—The next Note from their Ministers, must either terminate our business or more clearly disclose their views. In the meantime my chance of returning to St: Petersburg by Water, is becoming daily more doubtful.—I have indeed nearly abandoned the idea; but wait to hear what Mr Smith will say of the Vessel to sail from Amsterdam between the 16th: and 30th: of this Month—I expect Mr Smith and his family here this day or to-morrow.
The Prince of Orange spent the day in this City on Saturday; and left it very early Sunday Morning. He lodged at the Intendant’s, and the British Plenipotentiaries dined there with him by his invitation—They had been presented to him in the Morning—We made our application to be presented, at 2 O’Clock—He was then gone out, and did not return to dinner, untill near six—He then, upon being informed of our wish immediately received us all. But it was too late to include us in the invitation to dinner, even if by an earlier presentation we should have received it—He recollected our former acquaintance at Berlin, and enquired very graciously after you. The interval of fourteen or fifteen years since I had seen him, has produced a great change in his countenance—I should have taken him to be more than twenty years older.—I asked him after the Princess; he said she was well, and now residing at the House in the Wood, at the Hague—and his Mother at Haerlem—He was in the Evening at the Theatre, where to use an English phrase he was very much cheered.—The Orchestra played the National Dutch Air, and God Save the King—But the People thought he ought to have come in a little more State—He was accompanied I believe only by two Aid de Camps—Now, I like him the better for this simplicity; but I suspect you, would be of the opinion of the Ladies and Gentlemen here, qu’il faut auz Princess, un peu de Représentation.
Our recruiting service of Americans since Friday, stands—Mr Stillwell, Supercargo of the Chauncey, Captain Depeyster, master of the same vessel, which has arrived at Ostend, and a Captain Peters, also having some connection with her—finally, Mr Connell, just returned from Paris, to go in her as our bearer of Dispatches—I suppose you have heard the story of Captain Peters’s having been sent from the schooner upon her passage out, on board of an English brig off the Coast of Scotland, to buy some nails.—If not, ask our friend Lewis to tell it to you; for I am sure he has heard of it, and it is an excellent story to tell, about his friend Jacob Barker.
Jacob’s Captains and Supercargo have their projects now, and having got their Cartel, are much inclined to take their own time as to using it for their return—If they do not finish by laying the Government again under contribution to their owner it will not be their fault—If they do it will not be mine.
Adieu, my best friend—I will return to your last Letters, in my next—In the mean time, for yourself and Charles, I say with your charming Seal, may the all-seeing eye watch over those I Love!
A.